Citation Nr: 9915522	
Decision Date: 06/03/99    Archive Date: 06/15/99

DOCKET NO.  98-17 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date earlier than August 22, 
1991, for the award of entitlement to Dependency and 
Indemnity Compensation (DIC).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1954 to July 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the 
Portland, Oregon, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which established service connection 
for the cause of the veteran's death, and awarded payment of 
DIC benefits beginning September 1, 1991.  Subsequently, the 
appellant submitted a notice of disagreement as to the 
effective date assigned for the award of DIC benefits.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  In March 1986 the RO denied entitlement to service 
connection for the cause of the veteran's death.  The 
appellant was notified of the determination later that same 
month and did not appeal.

3.  In August 1991 the appellant requested to reopen the 
claim of entitlement to service connection for the cause of 
the veteran's death.

4.  There is no document of record which may be considered an 
earlier filed request to reopen the claim for entitlement to 
service connection for the cause of the veteran's death.




CONCLUSION OF LAW

An effective date earlier than August 22, 1991, for the award 
of entitlement to DIC is not warranted.  38 U.S.C.A. §§ 5107, 
5110 (West 1991 & Supp. 1998);  38 C.F.R. § 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

Generally, the effective date of an award for a DIC claim is 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later; however, for claims involving 
benefits related to a service-connected death after 
separation from service the effective date is the first day 
of the month in which the veteran's death occurred if a claim 
is received within one year after the date of death, 
otherwise, the date of receipt of the claim.  38 U.S.C.A. 
§ 5110 (West 1991 & Supp. 1998);  38 C.F.R. § 3.400 (1998).

However, the effective date of an award for a claim received 
after a final disallowance is the date of receipt of the new 
claim or the date entitlement arose, whichever is the later.  
38 C.F.R. § 3.400 (r).

VA law provides that payment of monetary benefits based upon 
an award of DIC benefits may not be paid to an individual for 
any period before the first day of the calendar month 
following the month in which the award became effective.  
38 U.S.C.A. §  5111 (West 1991).  


An appeal from a VA rating decision consists of a timely 
filed Notice of Disagreement (NOD) in writing and, after a 
Statement of the Case has been furnished, a timely filed 
Substantive Appeal.  38 C.F.R. § 20.200 (1998).  

The NOD must be filed within one year from the date of 
mailing of notice of the result of initial review or 
determination.  Such notice, and appeals, must be in writing 
and be filed with the agency of original jurisdiction which 
entered the determination with which disagreement is 
expressed.  38 U.S.C.A. § 7105(b)(1) (West 1991) ;  38 C.F.R. 
§ 20.201 (1998).

Previous determinations which are final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error (CUE).  38 C.F.R. § 3.105(a) (1998).

Factual Background and Analysis

The Board notes that the appellant's claim is found to be 
well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  The 
Board finds no further assistance is required in order to 
satisfy the duty to assist.

The record reflects that in March 1986 the RO denied 
entitlement to service connection for the cause of the 
veteran's death.  The appellant was notified of the decision 
and appellate rights by correspondence dated March 18, 1986.  
No additional documents were added to the record within one 
year of the notice.  

Therefore, the Board finds the appellant did not appeal and 
the March 1986 rating decision is final.  38 U.S.C.A. § 4005 
(West 1982); 38 C.F.R. § 19.192 (1985) (currently 38 U.S.C.A. 
§ 7105 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.104, 20.1103 
(1998)).

The record also reflects that no correspondence was added to 
the claims prior to August 22, 1991.  Thereafter, substantial 
evidence in support of the claim was received.  Subsequently, 
the RO granted entitlement to service connection for the 
cause of the veteran's death and DIC benefits effective from 
August 22, 1991.  

Based upon the evidence of record, the Board finds that an 
effective date earlier than August 22, 1991, for the award of 
entitlement to DIC, is not warranted.  The record reflects 
the appellant did not appeal the March 1986 rating action and 
it is final.  In addition, the Board notes the appellant did 
not allege specific error in the prior decision and the 
record does not reflect that the March 1986 rating decision 
involved CUE.

Although the appellant contends, in essence, that her claim 
should be effective from the date of her original claim 
because the veteran's death was subsequently found to be 
service connected, the Board finds there is no basis in law 
or fact whereby the appellant may be granted an effective 
earlier than August 22, 1991.  See 38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.  

As the March 1986 rating decision became final and there is 
no evidence that the appellant filed a request to reopen the 
claim prior to August 22, 1991, the Board must conclude that 
an earlier effective date is not warranted.

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  In 
this case, the preponderance of the evidence is against the 
claim for an earlier effective date.


ORDER

Entitlement to an effective date earlier than August 22, 
1991, for the award of entitlement to DIC is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

